DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
Claim(s) 1–17 is/are being treated on their merits.
Claim(s) 18–20 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2022/0278361 A1.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claim(s) 1–17, drawn to a solid-state electrolyte, classified in H10M10/0562.
Group II. Claim(s) 18–20, drawn to a method of preparing a separator, classified in H01M50/406.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process; such as, solid-state mixing of hard-inorganic electrolyte and a plurality of soft electrolytes (i.e., a method not including melt diffusing).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During an e-mail/telephone conversation with Mark Harper (Reg. No. 60,248) on 30 September 2022, a provisional election was made without traverse to prosecute the invention of Group I, claim(s) 1–17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 18–20 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 March 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters of FIGS 3A–4B are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: UNIFORM ORGANIC-CERAMIC COMPOSITE INCLUDING HARD-INORGANIC LITHIUM ION ELECTROLYTE AND PLURALITY OF SOFT ELECTROLYTES, SOLID-STATE BATTERY INCLUDING THE SAME, AND METHOD OF PREPARING THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a hard-inorganic electrolyte." The term "hard" is a relative term which renders the claim indefinite. The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a hard-inorganic electrolyte" is indefinite.
Claim 1 recites the limitation "a plurality of soft electrolytes." The term "soft" is a relative term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a plurality of soft electrolytes" is indefinite.
Claim 1 recites the limitation "a melting temperature lower than that of a highest melting point SE." It is unclear what the term "that" is referring to. The Office recommends the limitation "a melting temperature lower a melting temperature that of a highest melting point SE."
Claim 2 recites the limitation "the hard-inorganic electrolyte." The term "hard" is a relative term which renders the claim indefinite. The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "the hard-inorganic electrolyte" is indefinite.
Claim 3 recites the limitation "Li1+x+γAlxTi2-xSiγP3-γO12." The variables "x" and "γ" are not defined within the claim. The specification also does not define suitable ranges for variables "x" and "γ." Therefore, the limitation "Li1+x+γAlxTi2-xSiγP3-γO12" is indefinite.
Claim 4 recites the limitation "SEs." The acronym SEs is used in the current application to represent "soft electrolytes." The term "soft" is a relative term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "SEs" is indefinite.
Claim 4 recites the limitation "[CR1R2)n]wZ(R3)4-2w+." The variable "Z" is not defined within the claim. The specification also does not define suitable elements and/or functional groups for "Z." Therefore, the limitation ""[CR1R2)n]wZ(R3)4-2w+" is indefinite.
Claim 5 recites the limitation "SEs." The acronym SEs is used in the current application to represent "soft electrolytes." The term "soft" is a relative term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "SEs" is indefinite.
Claim 5 recites the limitation "wherein the plurality of SEs comprises 5 to 70% of the combination." The basis (e.g., mass, volumetric, molar) upon which the amount of the plurality of SEs is not defined within the claims. The specification also does not define the basis upon which the amount of the plurality of SEs is determined. Therefore, the metes and bounds of claim 5 are unclear.
Claim 6 recites the limitation "SEs." The acronym SEs is used in the current application to represent "soft electrolytes." The term "soft" is a relative term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "SEs" is indefinite.
Claim 7 recites the limitations "SEs," "a first SE" and "second SE." The acronym SE is used in the current application to represent "soft electrolyte." The term "soft" is a relative term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitations "SEs," "a first SE" and "second SE " are indefinite.
Claim 8 recites the limitation "SEs." The acronym SEs is used in the current application to represent "soft electrolytes." The term "soft" is a relative term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "SEs" is indefinite.
Claim 9 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a hard-inorganic electrolyte." The term "hard" is a relative term which renders the claim indefinite. The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a hard-inorganic electrolyte" is indefinite.
Claim 10 recites the limitation "a plurality of SEs." The acronym SE is used in the current application to represent "soft electrolyte." The term "soft" is a relative term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a plurality of SEs" is indefinite.
Claim 11 recites the limitation "the hard-inorganic electrolyte." The term "hard" is a relative term which renders the claim indefinite. The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "the hard-inorganic electrolyte" is indefinite.
Claim 12 recites the limitation "Li1+x+γAlxTi2-xSiγP3-γO12." The variables "x" and "γ" are not defined within the claim. The specification also does not define suitable ranges for variables "x" and "γ." Therefore, the limitation "Li1+x+γAlxTi2-xSiγP3-γO12" is indefinite.
Claim 13 recites the limitation "SEs." The acronym SEs is used in the current application to represent "soft electrolytes." The term "soft" is a relative term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "SEs" is indefinite.
Claim 13 recites the limitation "[CR1R2)n]wZ(R3)4-2w+." The variable "Z" is not defined within the claim. The specification also does not define suitable elements and/or functional groups for "Z." Therefore, the limitation ""[CR1R2)n]wZ(R3)4-2w+" is indefinite.
Claim 14 recites the limitation "SEs." The acronym SEs is used in the current application to represent "soft electrolytes." The term "soft" is a relative term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "SEs" is indefinite.
Claim 15 recites the limitation "SEs." The acronym SEs is used in the current application to represent "soft electrolytes." The term "soft" is a relative term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "SEs" is indefinite.
Claim 15 recites the limitation "a SE." The acronym SE is used in the current application to represent "soft electrolyte." The term "soft" is a relative term which renders the claim indefinite. The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a SE" is indefinite.
Claim 15 recites the limitation "a hard-ceramic electrolyte." The term "hard" is a relative term which renders the claim indefinite. The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a hard-ceramic electrolyte" is indefinite.
Claim 15 recites the limitation "the layer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is directly dependent from claim 10 and include all the limitations of claim 10. Therefore, claim 16 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "wherein the separator comprises a sheet disposed between the anode and the cathode." It is unclear if "the separator" further "comprises a sheet" or "the separator" is formed as "a sheet disposed between the anode and the cathode." It is unclear if "a sheet" is the separator itself or an additional element of "a sheet" is added to "the separator."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–8, 10–14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2016-0014137 A, hereinafter Choi) in view of Mohtadi et al. (US 2020/0381776 A1, hereinafter Mohtadi).
Regarding claims 1, 2, 6, and 7, Choi discloses a solid-state electrolyte (200, [0027]), comprising a combination of:
a hard-inorganic electrolyte (210) comprising lithium ion (FIG. 1, [0029]); and
a plurality of soft electrolytes (220, [0027]),
 wherein the plurality of soft electrolytes (220) are homogeneously dispersed in the solid-state electrolyte (200, [0042]).
Choi does not explicitly disclose:
wherein the plurality of soft electrolytes has a melting temperature lower than a melting temperature of a highest melting point soft electrolyte included in the plurality of soft electrolytes and
wherein the plurality of soft electrolytes comprises two or more soft electrolytes comprise:
an ammonium or phosphonium ion of the structure: [(CR1R2)n]wZ(R3)4-2w+
where n is independently 4 to 6;
w is 0 to 2;
R3 groups are independently C1–C8 alkyl or C6–C14 aryl and is unsubstituted or substituted one or more times with fluorine, alkyl, partially or per-fluorinated alkyl, alkoxy, partially or per-fluorinated alkoxy, phenyl, partially or per-fluorinated phenyl, phenoxy or partially or per-fluorinated phenoxy, and where any alkyl or alkoxy group is linear, branched or cyclic; and
R1 and R2 groups are independently hydrogen, C1–C8 alkyl, C1–C8 alkoxy, C6–C14 aryl, or C6–C14 aryloxy and are unsubstituted or substituted one or more times with fluorine, alkyl, partially or per-fluorinated alkyl, alkoxy, partially or per-fluorinated alkoxy, phenyl, partially or per-fluorinated phenyl, phenoxy or partially or per-fluorinated phenoxy, and where any alkyl or alkoxy group is linear, branched or cyclic; and
a closo-borane anion selected from CB11H12-, CB9H10-, B12H122-, or CyBa-yHa-zXz(y-2)
where y is 0 or 1;
a is 12 when y is 0 and a is 10 or 12 when y is 1;
z is 0 to a; and
X is independently halogen, alkyl, alkoxy, aryl, alkylaryl, arylalkyl, and/or aryloxy substituents and wherein alkyl groups can be linear, branched, or cyclic, and wherein any substituent can be partially or fully fluorinated, or any combination thereof
wherein the plurality of soft electrolytes further comprises a lithium closo-borate of the structure LiCB11H12, LiCB9H10, Li2B12H12, or Li(2-y)(CyBa-yHa-zXz)
where y is 0 or 1;
a is 12 when y is 0 and a is 10 or 12 when y is 1;
z is 0 to a; and
X is independently halogen, alkyl, alkoxy, aryl, alkylaryl, arylalkyl, and/or aryloxy substituents and wherein alkyl groups can be linear, branched, or cyclic, and
wherein any substituent can be partially or fully fluorinated, or any combination thereof;
wherein the plurality of soft electrolytes is a mixture of a first soft electrolyte and at least one second soft electrolytes, wherein the first soft electrolyte is at least 50 mole % of the plurality of soft electrolytes.
Mohtadi discloses a solid-state electrolyte comprising a plurality of soft electrolytes having a melting temperature lower than a melting temperature of a highest melting point soft electrolyte included in the plurality of soft electrolytes (FIG. 6, [0039]) and wherein the plurality of soft electrolytes comprises two or more soft electrolytes (FIG. 6, [0039]) comprise an ammonium or phosphonium ion of the structure: [(CR1R2)n]wZ(R3)4-2w+ (Pyr14CB9H-10, [0039]) where n is independently 4 to 6 (Pyr14CB9H-10, [0039]); w is 0 to 2 (Pyr14CB9H-10, [0039]); R3 groups are independently C1–C8 alkyl or C6–C14 aryl and is unsubstituted or substituted one or more times with fluorine, alkyl, partially or per-fluorinated alkyl, alkoxy, partially or per-fluorinated alkoxy, phenyl, partially or per-fluorinated phenyl, phenoxy or partially or per-fluorinated phenoxy, and where any alkyl or alkoxy group is linear, branched or cyclic (Pyr14CB9H-10, [0039]); and R1 and R2 groups are independently hydrogen, C1–C8 alkyl, C1–C8 alkoxy, C6–C14 aryl, or C6–C14 aryloxy and are unsubstituted or substituted one or more times with fluorine, alkyl, partially or per-fluorinated alkyl, alkoxy, partially or per-fluorinated alkoxy, phenyl, partially or per-fluorinated phenyl, phenoxy or partially or per-fluorinated phenoxy, and where any alkyl or alkoxy group is linear, branched or cyclic (Pyr14CB9H-10, [0039]); and a closo-borane anion selected from CB11H12-, CB9H10-, B12H122-, or CyBa-yHa-zXz(y-2) (Pyr14CB9H-10, [0039]) where y is 0 or 1 (Pyr14CB9H-10, [0039]); a is 12 when y is 0 and a is 10 or 12 when y is 1 (Pyr14CB9H-10, [0039]); z is 0 to a (Pyr14CB9H-10, [0039]); and X is independently halogen, alkyl, alkoxy, aryl, alkylaryl, arylalkyl, and/or aryloxy substituents and wherein alkyl groups can be linear, branched, or cyclic, and wherein any substituent can be partially or fully fluorinated, or any combination thereof (Pyr14CB9H-10, [0039]); wherein the plurality of soft electrolytes further comprises a lithium closo-borate of the structure LiCB11H12, LiCB9H10, Li2B12H12, or Li(2-y)(CyBa-yHa-zXz) (LiCB9H-10, [0039]) where y is 0 or 1 (LiCB9H-10, [0039]); a is 12 when y is 0 and a is 10 or 12 when y is 1 (LiCB9H-10, [0039]); z is 0 to a (LiCB9H-10, [0039]); and X is independently halogen, alkyl, alkoxy, aryl, alkylaryl, arylalkyl, and/or aryloxy substituents and wherein alkyl groups can be linear, branched, or cyclic (LiCB9H-10, [0039]), and wherein any substituent can be partially or fully fluorinated, or any combination thereof (LiCB9H-10, [0039]); wherein the plurality of soft electrolytes is a mixture of a first soft electrolyte and at least one second soft electrolytes, wherein the first soft electrolyte is at least 50 mole % of the plurality of soft electrolytes (see soft electrolytes, [0039]) to improve the ionic conductivity of the solid-state electrolyte (FIG. 6, [0039]). Choi and Mohtadi are analogous art because they are directed to solid-state electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the plurality of soft electrolytes of Choi with the soft electrolytes of Mohtadi in order to improve the ionic conductivity of the solid-state electrolyte.
Regarding claim 3, modified Choi discloses all claim limitations set forth above and further discloses a solid-state electrolyte, wherein the hard-inorganic electrolyte (210) comprises:
at least one lithium thiophosphate (LPS) selected from the group comprising Li3PS4, Li7P3S11, Li10GeP2S11, and xLi2S·yP2S5·(100-x-y)LiX, wherein X is I, Cl or Br, x and y are mass % of about 33% to about 50%, and x + y is about 75% to 100%; and/or at least one NASICON-type Li ion electrolyte (see solid electrolyte, [0029]).
Regarding claim 4, modified Choi discloses all claim limitations set forth above and further discloses a solid-state electrolyte:
wherein the NASICON-type Li ion electrolyte comprises Li1.3Al0.3Ti1.7(PO4)3, Li1+x+γAlxTi2-xSiγP3-γO12, LiNi0.6Co0.2Mn0.2O2, Li0.33La0.55TiO3, Li9.54Si1.74P1.44S11.7Cl0.3, or any combination thereof (see solid electrolyte, [0029]).
Regarding claim 5, modified Choi discloses all claim limitations set forth above and further discloses a solid-state electrolyte:
wherein the plurality of soft electrolytes (220) comprises 5 to 70% of the combination (200, [0060]).
Regarding claim 8, modified Choi discloses all claim limitations set forth above and further discloses a solid-state electrolyte:
wherein the plurality of soft electrolytes comprise at least one of: N-methyl-N,N-diethyl-N-propylammonium (N1223); N,N-diethyl-N-methyl-N-(2-methoxyethyl)-ammonium (DEME); N,N,N-triethyl-N-hexylammonium (N2226); N-ethyl-N,N-dimethyl-N-butylammonium (N4211); 1-methyl-1-propylpyrrolidinium (Pyr13); N-methyl-N-propylpiperidinium (Pip13); N-methyl-N-(2-methoxyethyl)-pyrrolidinium (Pyr12ol); N-methyl-N-ethylpyrrolidinium (Pyr12); N-methyl-N-butylpyrrolidinium (Pyr14); methyltriethylphosphonium (P1222); methyltributylphosphonium (P1444); triethylhexylphosphonium (P2226); and trimethylisopropylphosphonium (P111i4) (see cation, [0036]).
Regarding claims 10, 13, 14, Choi discloses a lithium battery (FIG. 1, [0024]), comprising: an anode (100); a cathode (300); and a separator (200) comprising a solid-state electrolyte (200), wherein the solid-state electrolyte (200) comprises a combination of:
a hard-inorganic electrolyte (210) comprising lithium ion (FIG. 1, [0029]); and
a plurality of soft electrolytes (220, [0027]),
 wherein the plurality of soft electrolytes (220) are homogeneously dispersed in the solid-state electrolyte (200, [0042]).
Choi does not explicitly disclose:
wherein the plurality of soft electrolytes has a melting temperature lower than a melting temperature of a highest melting point soft electrolyte included in the plurality of soft electrolytes and
wherein the plurality of soft electrolytes comprises two or more soft electrolytes comprise:
an ammonium or phosphonium ion of the structure: [(CR1R2)n]wZ(R3)4-2w+
where n is independently 4 to 6;
w is 0 to 2;
R3 groups are independently C1–C8 alkyl or C6–C14 aryl and is unsubstituted or substituted one or more times with fluorine, alkyl, partially or per-fluorinated alkyl, alkoxy, partially or per-fluorinated alkoxy, phenyl, partially or per-fluorinated phenyl, phenoxy or partially or per-fluorinated phenoxy, and where any alkyl or alkoxy group is linear, branched or cyclic; and
R1 and R2 groups are independently hydrogen, C1–C8 alkyl, C1–C8 alkoxy, C6–C14 aryl, or C6–C14 aryloxy and are unsubstituted or substituted one or more times with fluorine, alkyl, partially or per-fluorinated alkyl, alkoxy, partially or per-fluorinated alkoxy, phenyl, partially or per-fluorinated phenyl, phenoxy or partially or per-fluorinated phenoxy, and where any alkyl or alkoxy group is linear, branched or cyclic; and
a closo-borane anion selected from CB11H12-, CB9H10-, B12H122-, or CyBa-yHa-zXz(y-2)
where y is 0 or 1;
a is 12 when y is 0 and a is 10 or 12 when y is 1;
z is 0 to a; and
X is independently halogen, alkyl, alkoxy, aryl, alkylaryl, arylalkyl, and/or aryloxy substituents and wherein alkyl groups can be linear, branched, or cyclic, and wherein any substituent can be partially or fully fluorinated, or any combination thereof
wherein the plurality of soft electrolytes further comprises a lithium closo-borate of the structure LiCB11H12, LiCB9H10, Li2B12H12, or Li(2-y)(CyBa-yHa-zXz)
where y is 0 or 1;
a is 12 when y is 0 and a is 10 or 12 when y is 1;
z is 0 to a; and
X is independently halogen, alkyl, alkoxy, aryl, alkylaryl, arylalkyl, and/or aryloxy substituents and wherein alkyl groups can be linear, branched, or cyclic, and
wherein any substituent can be partially or fully fluorinated, or any combination thereof.
Mohtadi discloses a solid-state electrolyte comprising a plurality of soft electrolytes having a melting temperature lower than a melting temperature of a highest melting point soft electrolyte included in the plurality of soft electrolytes (FIG. 6, [0039]) and wherein the plurality of soft electrolytes comprises two or more soft electrolytes (FIG. 6, [0039]) comprise an ammonium or phosphonium ion of the structure: [(CR1R2)n]wZ(R3)4-2w+ (Pyr14CB9H-10, [0039]) where n is independently 4 to 6 (Pyr14CB9H-10, [0039]); w is 0 to 2 (Pyr14CB9H-10, [0039]); R3 groups are independently C1–C8 alkyl or C6–C14 aryl and is unsubstituted or substituted one or more times with fluorine, alkyl, partially or per-fluorinated alkyl, alkoxy, partially or per-fluorinated alkoxy, phenyl, partially or per-fluorinated phenyl, phenoxy or partially or per-fluorinated phenoxy, and where any alkyl or alkoxy group is linear, branched or cyclic (Pyr14CB9H-10, [0039]); and R1 and R2 groups are independently hydrogen, C1–C8 alkyl, C1–C8 alkoxy, C6–C14 aryl, or C6–C14 aryloxy and are unsubstituted or substituted one or more times with fluorine, alkyl, partially or per-fluorinated alkyl, alkoxy, partially or per-fluorinated alkoxy, phenyl, partially or per-fluorinated phenyl, phenoxy or partially or per-fluorinated phenoxy, and where any alkyl or alkoxy group is linear, branched or cyclic (Pyr14CB9H-10, [0039]); and a closo-borane anion selected from CB11H12-, CB9H10-, B12H122-, or CyBa-yHa-zXz(y-2) (Pyr14CB9H-10, [0039]) where y is 0 or 1 (Pyr14CB9H-10, [0039]); a is 12 when y is 0 and a is 10 or 12 when y is 1 (Pyr14CB9H-10, [0039]); z is 0 to a (Pyr14CB9H-10, [0039]); and X is independently halogen, alkyl, alkoxy, aryl, alkylaryl, arylalkyl, and/or aryloxy substituents and wherein alkyl groups can be linear, branched, or cyclic, and wherein any substituent can be partially or fully fluorinated, or any combination thereof (Pyr14CB9H-10, [0039]); wherein the plurality of soft electrolytes further comprises a lithium closo-borate of the structure LiCB11H12, LiCB9H10, Li2B12H12, or Li(2-y)(CyBa-yHa-zXz) (LiCB9H-10, [0039]) where y is 0 or 1 (LiCB9H-10, [0039]); a is 12 when y is 0 and a is 10 or 12 when y is 1 (LiCB9H-10, [0039]); z is 0 to a (LiCB9H-10, [0039]); and X is independently halogen, alkyl, alkoxy, aryl, alkylaryl, arylalkyl, and/or aryloxy substituents and wherein alkyl groups can be linear, branched, or cyclic (LiCB9H-10, [0039]), and wherein any substituent can be partially or fully fluorinated, or any combination thereof (LiCB9H-10, [0039]) to improve the ionic conductivity of the solid-state electrolyte (FIG. 6, [0039]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the plurality of soft electrolytes of Choi with the soft electrolytes of Mohtadi in order to improve the ionic conductivity of the solid-state electrolyte.
Regarding claim 11, modified Choi discloses all claim limitations set forth above and further discloses lithium battery, wherein the hard-inorganic electrolyte (210) comprises:
at least one lithium thiophosphate (LPS) selected from the group comprising Li3PS4, Li7P3S11, Li10GeP2S11, and xLi2S·yP2S5·(100-x-y)LiX, wherein X is I, Cl or Br, x and y are mass % of about 33% to about 50%, and x + y is about 75% to 100% ; and/or at least one NASICON-type Li ion electrolyte (see solid electrolyte, [0029]).
Regarding claim 12, modified Choi discloses all claim limitations set forth above and further discloses a lithium battery:
wherein the NASICON-type Li ion electrolyte comprises Li1.3Al0.3Ti1.7(PO4)3, Li1+x+γAlxTi2-xSiγP3-γO12, LiNi0.6Co0.2Mn0.2O2, Li0.33La0.55TiO3, Li9.54Si1.74P1.44S11.7Cl0.3, or any combination thereof (see solid electrolyte, [0029]).
Regarding claim 17, modified Choi discloses all claim limitations set forth above and further discloses a lithium battery:
wherein the separator (200) comprises a sheet disposed between the anode (100) and the cathode (300, [0025]).

Claim(s) 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 2016-0014137 A) in view of Mohtadi (US 2020/0381776 A1) as applied to claim(s) 1 and 10 above, and further in view of Kataoka et al. (US 2017/0222258 A1, hereinafter Kataoka) and Mizutani (US 2017/0033352 A1).
Regarding claims 9, 15, and 16, modified Choi discloses all claim limitations set forth above, but does not explicitly disclose a solid-state electrolyte or lithium battery:
wherein the plurality of soft electrolytes comprises a mixture of a first soft electrolyte and at least one second soft electrolyte,
wherein the first soft electrolyte is at least 50 mole % of the plurality of SEs.
Mohtadi discloses a solid-state electrolyte comprising a plurality of soft electrolytes that is a mixture of a first soft electrolyte and at least one second soft electrolytes, wherein the first soft electrolyte is at least 50 mole % of the plurality of soft electrolytes (see soft electrolytes, [0039]) to improve the ionic conductivity of the solid-state electrolyte (FIG. 6, [0039]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the plurality of soft electrolytes of Choi with the soft electrolytes of Mohtadi in order to improve the ionic conductivity of the solid-state electrolyte.
Modified Choi discloses does not explicitly disclose:
wherein the solid-state electrolyte has a relative density of at least 80%;
wherein the solid-state electrolyte has a relative density of at least 90%; and
wherein the solid-state electrolyte has a relative density of about 100%;
Kataoka discloses a solid-state electrolyte having a relative density of about 100% to improve the ion conductivity of the solid-state electrolyte (see relative density, [0025]). Choi and Kataoka are analogous art because they are directed to solid-state electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid-state electrolyte of modified Choi with the relative density of Kataoka in order to improve the ion conductivity of the solid-state electrolyte.
Further modified Choi does not explicitly disclose:
wherein the first soft electrolyte comprises about 20 to about 80 weight % silicon; about 5 to about 30 weight % carbon; and about 20 to about 50 weight % solid electrolyte,
wherein the solid electrolyte comprises a SE; and a hard-ceramic electrolyte,
wherein the hard-ceramic comprises lithium ion,
wherein the silicon, the carbon, and the solid electrolyte are uniformly dispersed particles.
Mizutani discloses a composition comprising about 20 to about 80 weight % silicon; about 5 to about 30 weight % carbon; and about 20 to about 50 weight % solid electrolyte  (TABLE 1, [0096]), wherein the solid electrolyte comprises a SE; and a hard-ceramic electrolyte (TABLE 1, [0096]), wherein the hard-ceramic comprises lithium ion (TABLE 1, [0096]), wherein the silicon, the carbon, and the solid electrolyte are uniformly dispersed particles (TABLE 1, [0096]) to improve the lithium ion conduction path (see solid electrolyte material, [0026]). Choi and Mizutani are analogous art because they are directed to solid-state electrolyte batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium battery of further modified Choi with the composition of Mizutani in order to improve the lithium ion conduction path.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Makino (CN 1076145551 A) discloses a solid-state electrolyte (see solid electrolyte layer, [0409]), comprising a combination of a hard-inorganic electrolyte comprising lithium ion (see Li7La3Zr2O12, [0377]); and a plurality of soft electrolytes (see gelling agent, [0377]),  wherein the plurality of soft electrolytes are homogeneously dispersed in the solid-state electrolyte (see solid electrolyte layer, [0409]).
Chen (CN 112397762 A) discloses a solid-state electrolyte (see organic-inorganic composite solid electrolyte membrane, [0067]), comprising a combination of a hard-inorganic electrolyte comprising lithium ion (see Li7La3Zr2O12, [0067]); and a plurality of soft electrolytes (see lithiated perfluorosulfonic acid-polytetrafluoroethylene, [0067]),  wherein the plurality of soft electrolytes are homogeneously dispersed in the solid-state electrolyte (see organic-inorganic composite solid electrolyte membrane, [0067]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725